May 25, 1922. The opinion of the Court was delivered by
This is an appeal from a judgment, entered up for $2,500 actual damages on verdict of jury. The cause was tried before Judge Prince and a jury at the April term of Court, 1921, for Greenville County. The exceptions, two in number, subdivided, allege error on the part of his Honor in not granting a motion made by the defendant for nonsuit, or to direct a verdict for the defendant on the grounds on which it was made.
The action was for damages for personal injuries, and the complaint alleges two acts of negligence, "furnishing a *Page 67 
defective and unsafe elevator," and "negligence in the operation of the elevator." On the motion for nonsuit it was contended that by reason of the relationship of landlord and tenant ordinary care only was due; the respondent contending that the duty owing was that of carrier and passenger, the highest degree of care.
The court overruled the motion for nonsuit, but ruled that the defendant was not a common carrier of passengers for hire, and for that reason owed the respondent only ordinary care. In this his Honor was correct. The appellant, under the evidence developed, did owe the respondent ordinary and reasonable care, and his Honor was correct in submitting this issue to the jury, which he did, in a clear and comprehensive charge.
There was testimony tending to prove the allegations of negligence, as set forth in the complaint, on the part of defendant, even though there was a conflict between the witness of plaintiff and defendant. The jury was to determine the weight of such testimony, and his Honor committed no error in refusing to grant a nonsuit or to direct a verdict as asked for.
All exceptions are overruled, and judgment affirmed.
CHIEF JUSTICE GARY, and MESSRS. JUSTICES COTHRAN and MARION, concur.